After Remand from the Alabama Supreme Court

WELCH, Presiding Judge.
On July 28, 2010, this Court affirmed the circuit court’s summary denial of the Rule 32, Ala. R.Crim. P., petition for postconviction relief filed by Melvin Gene Hodges. See Hodges v. State, 147 So.3d 916, 973 (Ala.Crim.App.2007). The Alabama Supreme Court reversed this Court’s judgment and remanded the cause for this Court, in turn, to remand the cause to the circuit court for “an evidentiary hearing on the merits of Hodges’s claim that some of the jurors’ answers during voir dire were untruthful.” Ex parte Hodges, 147 So.3d 973 (Ala.2011). Accordingly, we remand this cause to the Lee Circuit Court for proceedings consistent with the Alabama Supreme Court’s opinion.
On remand, the circuit court shall take all necessary action to see that the circuit clerk makes due return to this Court at the earliest possible time and within 77 days from the date of this opinion.
REMANDED WITH DIRECTIONS.*
KELLUM, BURKE, and JOINER, JJ., concur. WINDOM, J., recuses herself.

 Note from the reporter of decisions: On March 22, 2013, on return to remand, the Court of Criminal Appeals affirmed, without opinion. On June 28, 2013, that court denied rehearing, without opinion.